Citation Nr: 1047852	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected chronic duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1947 to April 1950, and 
August 1950 to April 1951.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing, but withdrew that request in 
January 2010.

In August 2010 the Board remanded the matter for additional 
development. That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's chronic duodenal ulcer is productive of chronic 
gastritis with erosion and symptoms, but is not manifested by 
chronic hypertrophic gastritis, with severe hemorrhages, or large 
ulcerated or eroded areas, nor is there evidence of manifested by 
a moderately severe duodenal ulcer, with less than severe but 
with impairment of health manifested by anemia and weight loss; 
or recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.




CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no higher, 
for the Veteran's chronic duodenal ulcer have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.114, Diagnostic Codes (DCs) 7305, 7307 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that an unappealed rating decision of June 
1958 granted service connection for the Veteran's chronic 
duodenal ulcer.  While the Veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The Veteran is currently in receipt of a 20 percent evaluation 
for his chronic duodenal ulcer under DC 7305.  DC 7305 provides 
ratings for a duodenal ulcer.  A higher rating of 40 percent is 
warranted for a moderately severe duodenal ulcer, with less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year, is 
rated 40 percent disabling.  38 C.F.R. § 4.114. 
In a November 2010 statement, the Veteran's representative argued 
that the Veteran's chronic duodenal ulcer should instead be rated 
under DC 7307.  DC 7307 provides ratings for hypertrophic 
gastritis.  Chronic hypertrophic gastritis, with multiple small 
eroded or ulcerated areas, and symptoms, is rated 30 percent 
disabling.  Chronic hypertrophic gastritis, with severe 
hemorrhages, or large ulcerated or eroded areas, is rated 60 
percent disabling.  38 C.F.R. § 4.114. 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single rating will be assigned under the DC that reflects the 
predominant disability picture, with elevation to the next higher 
rating where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114. 

Here, the July 2008 and September 2010 VA examiners documented 
that the Veteran has erosions.  Both VA examiners diagnosed the 
Veteran with "chronic gastritis."  At the July 2008 
examination, the Veteran stated that on a daily basis he 
experiences abdominal pain, emesis, constipation, vomiting, and 
nausea.  At the September 2010 examination, the Veteran stated 
that he has "persistent gastritis."  The Veteran has continued 
to report these symptoms to his VA medical providers.  As such, a 
30 percent rating is justified for the chronic duodenal ulcer 
under DC 7307.  38 C.F.R. § 4.114.  

A higher rating of 40 percent is not warranted, however, as that 
rating requires evidence of a moderately severe duodenal ulcer, 
with less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more times 
a year under DC 7305.  None of these symptoms have been reported. 
For instance, it was noted that he had not lost weight when the 
Veteran was examined in April and July 2008.  His weight was 
recorded as 179.5 pounds in January 2009, and 179.1 pounds in 
September 2009.  The weight loss of .4 pounds is insignificant to 
this discussion and does not rise to the level of weight loss 
contemplated by the diagnostic code.  It was also noted that he 
was not anemic when he was seen in July 2008 and January 2010.  
Additionally, a higher rating of 60 percent under DC 7307 is not 
warranted because that rating requires evidence of chronic 
hypertrophic gastritis, with severe hemorrhages, or large 
ulcerated or eroded areas.  These symptoms were not documented in 
the examination reports, and have not been documented in the 
remaining medical evidence.  38 C.F.R. § 4.114.  

The Board has considered the application of the remaining DCs 
under the current version of the regulation in an effort to 
determine whether a higher rating may be warranted for the 
Veteran's chronic duodenal ulcer, but finds none are raised by 
the medical evidence.  

Here, the Board is cognizant of, and has carefully considered, 
the Veteran's subjective reports.  However, none of the criteria 
required for a rating higher than 30 percent were diagnosed or 
objectively noted.  The treatment notes of record similarly do 
not provide objective support for a higher rating. 

Under these circumstances, the overall evidence does not meet or 
approximate the criteria for a disability rating in excess of 30 
percent for chronic duodenal ulcer under 38 C.F.R. § 4.114.  
Throughout the appeal period, the Veteran's level of disability 
has most nearly approximated that contemplated by a 30 percent 
evaluation.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and, (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 
2008 and September 2010 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his behalf.  
The July 2008 letter also provided the Veteran with information 
concerning the evaluation and effective date that could be 
assigned should his claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty 
to inform the Veteran that any additional information or evidence 
is needed.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  The Board was 
informed by the Social Security Administration (SSA) in September 
2010 that the Veteran's medical records had been destroyed and 
thus were unavailable.  The Board does not have notice of any 
additional relevant evidence that is available but has not been 
obtained.  He has been afforded VA examinations.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.



ORDER

Entitlement to a disability rating of 30 percent, but no higher, 
for the Veteran's chronic duodenal ulcer is granted, subject to 
the statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


